NUMBER 13-20-00372-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


LIDIA ELIZARDI A/K/A LIDIA E. MARTINEZ,                                       Appellant,

                                                v.

ONE LAST CAST, LLC, ERIC WILLIAMS,
AND FERNANDO BENAVIDEZ,                                                       Appellees.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                           MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       In this appeal from the granting of a post-answer default judgment in favor of

appellees One Last Cast, LLC, Eric Williams, and Fernando Benavidez (collectively, Last

Cast), appellant Lidia Elizardi a/k/a Lidia E. Martinez (Lidia) contends that she is entitled
to a new trial because the trial court denied her motion to substitute counsel and later

proceeded with trial after she and her counsel failed to appear. We affirm.

                                   I.     BACKGROUND

       On January 30, 2020, Last Cast filed suit against Lidia, alleging that it purchased

certain commercial property at a sheriff’s sale and that Lidia, the former owner of the

property, was “entering the property and demanding rent from tenants.” Last Cast brought

claims for trespass and tortious interference with contractual or business relations and

requested injunctive relief.

       The trial court issued a temporary restraining order and set a temporary injunction

hearing. Lidia filed an original answer and counterclaims against Last Cast. Her attorney

of record, Juan Angel Guerra, appeared on her behalf at the temporary injunction hearing

where the parties agreed to extend the temporary restraining order until trial, which was

set for June 3, 2020.

       On June 2, 2020, Lidia filed a motion to substitute counsel, requesting to substitute

Rene Gomez for Guerra as her attorney of record. Gomez contemporaneously filed an

unverified motion for continuance, explaining that he had “just been retained” by Lidia and

requesting a ninety-day continuance of the trial setting.

       When the case was called on June 3 via Zoom, Gomez appeared on behalf of

Lidia to urge the two motions. Guerra did not appear. When the trial court asked Gomez

whether Guerra had signed the motion to substitute, Gomez offered the following

response:

       No, Judge. That’s the difficulty I’ve been having. But the client did sign it.
       The client has been having trouble with him, and that’s why our motion to

                                             2
       get in and the motion for continuance is set up, because she has been, you
       know, not—she’s just had problems dealing with him, hasn’t been able to
       meet with him. Maybe—maybe—it’s right in the middle of this pandemic,
       so—so that’s the big issue that she’s had.

       The trial court then asked opposing counsel whether he had any objections to the

substitution and “giving [Gomez] a little bit of time to discuss these matters with [him.]”

Opposing counsel objected to both motions, citing the protracted procedural history of the

underlying foreclosure and the fact that the motions were filed on the eve of trial. The trial

court then made the following ruling from the bench:

       All right. Well, and given your circumstances, and given everything, Mr.
       Gomez’s position—what I’m going to require, Mr. Gomez, is that—I’m going
       to reset it for next week. I’m going to reset it for Tuesday. I’m not going to
       put you—Mr. McCullough is correct. Mr. McCullough has been in my court,
       I don’t know how many times in the past, on this matter. And it’s no fault of
       yours, Mr. Gomez. I understand. But there’s been one issue after another.
       This has been around for a while. I’m going to give you until Tuesday to get
       Mr. Guerra to sign the substitution. And if he does, then we’ll substitute you
       in. And we’re intending—I’m intending to finish this off on Tuesday. If you
       can’t get Mr. Guerra to sign off on it, then I’m going to deny the substitution
       at this point in time, if we don’t have Mr. Guerra present. And I’m telling you
       that I’m going to still handle it Tuesday. And so I’m not trying to put you in a
       tight spot. I’m giving you a few days to deal with it. But, man, this has been
       kicked around, as Mr. McCullough said—and he’s right—quite a few times.

The trial court then informed the parties that the trial would be held the following Tuesday,

June 9, at 10:00 a.m., and Gomez confirmed, “10 o’clock.”

       When the case was called for trial on June 9, only Last Cast appeared; Lidia did

not appear, Guerra did not appear, and Gomez did not appear. There were no pending

motions at the time; Lidia did not seek another continuance or re-urge her motion to

substitute counsel before the final setting. After a trial to the bench, the trial court granted

all relief sought by Last Cast and denied all relief sought by Lidia.


                                               3
       On June 18, 2020, the trial court signed a judgment permanently enjoining Lidia

from interfering with Last Cast’s use and possession of the property. Six days later,

Gomez filed a request for findings of fact and conclusions of law on behalf of Lidia—but

not a motion for new trial. The trial court entered findings of fact and conclusions of law,

none of which are pertinent to this appeal. This appeal ensued.

                                     II.     ANALYSIS

       By her first issue, Lidia contends that the trial court denied her the right to choose

counsel and abused its discretion when it placed an unreasonable condition upon her

ability to substitute counsel. By her second issue, Lidia argues that the trial court “erred

by allowing [her] case to proceed to final hearing on June 9, 2020, without her presence

or her choice of counsel [because she] had no knowledge of the June 9, 2020 hearing

[and] did not get notice of the hearing from [Guerra], her attorney of record[,] or from the

court.” In other words, Lidia asks us to set aside a post-answer default judgment. See

Dolgencorp of Tex., Inc. v. Lerma, 288 S.W.3d 922, 925 (Tex. 2009) (per curiam) (“A

post-answer default judgment occurs when a defendant who has answered fails to appear

for trial.” (citing Stoner v. Thompson, 578 S.W.2d 679, 682 (Tex. 1979))).

       The trial court stated that it would permit Lidia to substitute her counsel on the

condition that the substituted counsel sign the motion before Tuesday, June 9, 2020. Lidia

argues that this condition was inconsistent with Texas Rule of Civil Procedure 10, and

therefore, the trial court abused its discretion. See TEX. R. CIV. P. 10. Even if that were

true, Lidia cannot satisfy the Craddock test for setting aside the default judgment because

there is no evidence in the record explaining her failure to appear at trial on June 9. See


                                             4
Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex. 1939). Moreover, by

failing to file a motion for new trial, Lidia has waived the issue on appeal. See TEX. R. CIV.

P. 324(b)(1); see also TEX. R. APP. P. 33.1(a)(1).

       The well-known Craddock test is the standard for setting aside both no-answer and

post-answer default judgments. Lerma, 288 S.W.3d at 925. Under the test, a default

judgment should be vacated and a new trial granted only when the defaulting party

establishes: (1) the failure to appear was not intentional or the result of conscious

indifference, but was the result of an accident or mistake; (2) a meritorious defense; and

(3) granting a new trial will occasion no delay or otherwise injure the party who obtained

the default judgment. Id. at 926. It is the defaulting party’s burden to prove each element

of the test. Utz v. McKenzie, 397 S.W.3d 273, 278 (Tex. App.—Dallas 2013, no pet.)

(citing Scenic Mountain Med. Ctr. v. Castillo, 162 S.W.3d 587, 590 (Tex. App.—El Paso

2005, no pet.); Freeman v. Pevehouse, 79 S.W.3d 637, 641 (Tex. App.—Waco 2002, no

pet.)). If the defaulting party demonstrates that they did not receive notice of the trial

setting, then they are relieved from proving the other Craddock elements. In re Runberg,

159 S.W.3d 194, 200 (Tex. App.—Amarillo 2005, no pet.); see also Lopez v. Balderrama,

No. 13-15-00098-CV, 2016 WL 1274403, at *2 (Tex. App.—Corpus Christi–Edinburg,

Mar. 31, 2016, no pet.) (mem. op.).

       Here, Lidia alleges in her brief that she failed to appear at trial because she “did

not get notice of the hearing” from Guerra or the trial court. But there is no sworn

statement or other evidence in the record establishing her factual assertion. See, e.g.,

Mathis v. Lockwood, 166 S.W.3d 743, 744, 746 (Tex. 2005) (per curiam) (holding


                                              5
defendant satisfied first element of Craddock test where “[h]er sworn motion for new trial

asserted that she failed to appear at the December 13th trial because she never received

notice of the setting”); see also TEX. R. APP. P. 34.1 (“The appellate record consists of the

clerk’s record and, if necessary to the appeal, the reporter’s record.”); Quorum Int’l v.

Tarrant Appraisal Dist., 114 S.W.3d 568, 572 (Tex. App.—Fort Worth 2003, pet. denied)

(“We cannot look outside the record in an effort to discover relevant facts omitted by the

parties; rather, we are bound to determine this case on the record as filed.” (citing Sabine

Offshore Serv., Inc. v. City of Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979))). Based on

the limited record before us, we are left to speculate about why Lidia failed to appear. See

Fid. & Guar. Ins. Co. v. Drewery Const. Co., 186 S.W.3d 571, 574 (Tex. 2006) (per

curiam) (noting that the critical question in any default judgment inquiry is: “Why did the

defendant not appear?”).

       But Lidia’s failure to develop a record in the trial court is just a symptom of the

underlying problem—by failing to ask the trial court for a new trial, Lidia waived the issue

on appeal. “Our system is founded upon a belief that trial courts should first be given the

opportunity to consider and weigh factual evidence.” Alexander v. Lynda’s Boutique, 134

S.W.3d 845, 849 (Tex. 2004) (quoting Gen. Elec. Co. v. Falcon Ridge Apartments, Joint

Venture, 811 S.W.2d 942, 944 (Tex.1991)). When, as here, evidence must be heard to

set aside a default judgment, the defendant cannot raise the issue for the first time on

appeal. See TEX. R. CIV. P. 324(b)(1). Rather, “[t]he appropriate remedy when extrinsic

evidence is necessary to the challenge of a judgment is by motion for new trial . . . filed

in the trial court.” Alexander, 134 S.W.3d at 849 (quoting Falcon Ridge, 811 S.W.2d at


                                             6
944). This permits the trial court, for example, to “test the motion for new trial and the

accompanying affidavits against the requirements of Craddock.” Dir., State Emp.

Workers’ Comp. Div. v. Evans, 889 S.W.2d 266, 268 (Tex. 1994) (citing Strackbein v.

Prewitt, 671 S.W.2d 37, 39 (Tex. 1984)). Plainly, we cannot say the trial court abused its

discretion if Lidia never asked the court to exercise its discretion in the first instance.1 Cf.

Cliff v. Huggins, 724 S.W.2d 778, (Tex. 1987) (“A motion for new trial is addressed to the

trial court’s discretion and the court’s ruling will not be disturbed on appeal in the absence

of a showing of an abuse of discretion.” (citing Prewitt, 671 S.W.2d at 38)).

        Notably, having filed a request for findings of fact and conclusions of law only six

days after the judgment was signed, Lidia clearly had notice of the default judgment and

an opportunity to file a timely motion for new trial. See TEX. R. CIV. P. 329b(a) (establishing

a thirty-day deadline to file a motion for new trial from the date the judgment is signed).

Accordingly, under the circumstances of this case, Lidia has waived her right to complain

on appeal that the default judgment should be set aside. See TEX. R. CIV. P. 324(b)(1);

see also TEX. R. APP. P. 33.1(a)(1); Charles v. Crown Asset Mgmt., LLC, No. 05-18-

01139-CV, 2019 WL 6317867, at *2 (Tex. App.—Dallas, Nov. 26, 2019, no pet.) (mem.

op.); Onwubuche v. Olowolayemo, No. 01-10-00945-CV, 2012 WL 1067950, at *2 (Tex.

App.—Houston [1st Dist.] Mar. 29, 2012, no pet.) (mem. op.).




        1To the extent that Lidia suggests that the trial court should have sua sponte continued the trial
when she failed to appear, we disagree. See TEX. R. CIV. P. 251 (providing that a continuance shall not “be
granted except for sufficient cause supported by affidavit, or by consent of the parties, or by operation of
law”).
                                                     7
                                  III.   CONCLUSION

      We affirm the trial court’s judgment.



                                                      GINA M. BENAVIDES
                                                      Justice

Delivered and filed on the
24th day of February, 2022.




                                              8